Citation Nr: 1647727	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to an increased disability evaluation for osteoarthritis of the right knee, initially rated as 50 percent disabling.

2.  Entitlement to an effective date prior to February 4, 2011 for the grant of entitlement to service connection for osteoarthritis of the right knee.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1979 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for osteoarthritis of the right knee and assigned a 50 percent disability evaluation, effective February 4, 2011.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issues of entitlement to an increased disability rating for right knee osteoarthritis and entitlement to an earlier effective date for the grant of service connection for right knee osteoarthritis.  At that time, the Veteran indicated that he wanted a hearing before a Veterans Law Judge of the Board, at the RO, otherwise known as a Travel Board hearing.  

The Board observes that the Veteran's request for a Travel Board hearing was acknowledged by the RO.  In October 2016, two letters were sent, informing the Veteran that his hearing was scheduled for November 2016.  However, the letters notifying the Veteran of the date and time of the hearing were returned to the RO as undeliverable.  

The Board acknowledges that the RO made an effort to determine the Veteran's current address.

Nevertheless, the address on the October 2016 letters, notifying the Veteran of the November 2016 hearing, does not match the last known address of record.  In particular, the Board observes that the last address provided by the Veteran was listed on his January 2013 VA Form 9.  The address shown on the VA Form 9 reflects an address in Los Angeles, California, and the Board observes that a February 2013 letter mailed to the Veteran, informing him that he was placed on the list of persons desiring a Travel Board hearing, was not returned as undeliverable.  

The October 2016 letters informing him of the time, place, and date of the hearing were mailed to an address in La Mesa, California.  The Veteran's claims file does not reflect the source of the La Mesa, California address, and it is unclear which RO sent the October 2016 letters.  The La Mesa, California address was not shown in any documents of record, and letters sent to the La Mesa, California were returned as undeliverable.  Moreover, in February 2016, the Veteran was informed that he was placed on the list of persons desiring a Travel Board hearing at the RO in St. Petersburg, Florida.  The letter was mailed to an address in Palm Coast, Florida and was returned to the Board as undeliverable.  The Board notes that there is nothing in the claims file indicating the source of the Palm Coast, Florida address, or that the Veteran requested that his hearing be held at the RO in St. Petersburg, Florida.

More recently, however, documents were mailed to the Los Angeles, California address provided in the January 2013 VA Form 9.  These documents were sent to the Veteran in March 2016 and were not returned as undeliverable.  The Board notes that the correspondence was mailed by the RO in Los Angeles to the Veteran pertained to an award of vocational rehabilitation subsistence allowance.

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  See, too, Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary'' is required to rebut the presumption of regularity, i.e., 'the presumption that the notice was sent in the regular course of government action.'"). 

The Board also acknowledges that, in connection with mailing correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts.  If the Veteran does not keep VA apprised of his or her whereabouts, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  However, where a file discloses other possible and plausible addresses, an attempt should be made to locate the Veteran at the alternate known address.  Id.  

In this case, the October 2016 notices informing the Veteran of the date, time, and place of the Travel Board hearing were not sent to the last known address of record.  To this point, the Board observes that, in addition to the La Mesa, California address, the RO also mailed documents to the address provided in the Notice of Disagreement (a different Los Angeles, California address) through 2014, despite repeatedly being informed that the Veteran had not lived at that address since 2012, as well as sent documents to the address in Palm Coast, Florida.  These documents were all returned as undeliverable.  Additionally, there is no indication that any steps have been taken to schedule another Travel Board hearing with regard to these issues.

As such, the Board finds that the Veteran did not fail to report for the hearing as scheduled, and that the presumption of regularity has been rebutted.  Despite efforts by the RO to obtain the Veteran's most current address, the RO ignored the address provided by the Veteran in his VA Form 9 when notifying the Veteran of the time, date, and location of his Travel Board hearing.  The Board observes that the Veteran's hearing request has not been withdrawn.  Therefore, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Additionally, the Board observes that, in June 2012, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) and requested that the RO obtain treatment records from Family Medicine Clinic in San Diego, California.  The RO did not acknowledge receipt of this form, or otherwise request the private treatment records from Family Medicine Clinic.

Accordingly, the case is REMANDED for the following action:

1. Request any necessary consent and authorization to obtain any relevant private treatment records identified by the Veteran, including those from Family Medicine Clinic in San Diego, California.  If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  If the records are obtained without a waiver of RO review, the RO should issue a supplemental statement of the case.

2.  The Veteran should be scheduled, in accordance with appropriate procedures, for a Board hearing at the Los Angeles, RO (to include a videoconference hearing), so that the Veteran may present testimony as to the issues of entitlement to an increased disability rating for osteoarthritis of the right knee and an earlier effective date for the grant of service connection for osteoarthritis of the right knee.

The Veteran should be notified at the most recent, confirmed address of record, as listed on the January 2013 VA Form 9, in writing, of the date, time, and location of the hearing, and such notice must be associated with the claims file.  

Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




